Opinion by
Cole, J.
From the testimony it appeared that the articles in question were obtained as an experimental proposition to determine whether they, as regular parts of a Canadian rectifier, were also suitable for use on an American rectifier. The customs broker testified that, in entering at the invoice prices, he followed the instructions of the petitioner, and that in so doing, he supplied the customs officials with all information in his possession. The appraiser testified that there was nothing in the attitude of either the petitioner or the customs broker indicative of an attempt to deceive the customs authorities or to defraud the revenue of the United States. The petition was therefore granted.